     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 1 of 26 Page ID #:1



1
      Alex Straus (SBN 321366)
2     alex@gregcolemanlaw.com
      GREG COLEMAN LAW PC
3
      16748 McCormick Street
4     Los Angeles, CA 91436
      Telephone: (310) 450-9689
5
      Facsimile: (310) 496-3176
6
      Plaintiff’s Attorney
7
      Additional Plaintiff’s Attorneys on signature page
8
9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA

11
12
       MARK SPIVEY, on behalf of                  Case No.
13     himself and all others similarly
14     situated,
                                                  CLASS ACTION COMPLAINT
15     Plaintiff,
16     v.                                         Demand for Jury Trial

17     DIAMOND PET FOODS, INC.
18
                                Defendant.
19
20
             Plaintiff Mark Spivey (“Plaintiff”), acting on behalf of himself and all others
21
      similarly situated (“Class Members”), bring this action for damages and equitable
22
      relief against Diamond Pet Foods, Inc (“Defendant”).
23
                                   NATURE OF THE CASE
24
             1.     Defendant designed, manufactured, distributed, marketed, and sold Taste
25
      of the Wild High Prairie Canine Recipe with Roasted Bison & Roasted Venison Dry
26    Dog Food (“Taste of the Wild Dog Food”).
27           2.     Many dogs suffer allergic reactions to foods containing grains including
28    corn and/or are on a grain free diet. Therefore, having these ingredients omitted from


                                   CLASS ACTION COMPLAINT- 1
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 2 of 26 Page ID #:2



1     their pet foods is an important characteristic to consumers, including Plaintiff and
2     Class Members.
3           3.       In fact, consumers pay a premium for Taste of the Wild Dog Food
4     because it is specifically represented to be “a grain free diet” formulated for the health
5     or nutritional needs of their dogs, and consistent with certain ingredient, quality, and
6     manufacturing standards.
7           4. However, independent testing of Taste of the Wild Dog Food confirms that
8     these representations are false. Taste of the Wild Dog Food contains significant
9     amounts of grain. These independent testing results are attached hereto as Exhibit A.
10          5. Plaintiff brings this suit on behalf of himself and similarly situated
11    consumers who purchased Taste of the Wild Dog Food. Plaintiff and Class members
12    were damaged because they would not have purchased (or would not have paid a
13    premium) for Defendant’s dog food had they known the true facts regarding the
14    ingredients.
15                                           PARTIES
16          6. Plaintiff Mark Spivey is a citizen of California residing in Mission Viejo.
17    Plaintiff Spivey purchased Taste of the Wild Dog Food on numerous occasions.
18          7.       Defendant Diamond Pet Foods, Inc. is a for-profit corporation, organized
19    and existing under the laws of the State of Missouri. Defendant has its principal office
20    in Meta, Missouri. Defendant designs, manufactures, and markets Taste of the Wild
21    Dog Food and sells it through third-party retailers such as Petco, Walmart, and
22    Chewy.com throughout the United States.
23                               JURISDICTION AND VENUE
24          8.       This Court has jurisdiction over this action under the Class Action
25    Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the

26    proposed class, the aggregated claims of the individual class members exceed the sum
      or value of $5,000,000.00 exclusive of interest and costs, and some of the members
27
      of the proposed class are citizens of states different from the Defendant.
28


                                    CLASS ACTION COMPLAINT- 2
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 3 of 26 Page ID #:3



1            9.     Defendant has sufficient minimum contacts with California to be subject
2     to this Court’s personal jurisdiction. Defendants intentionally avail themselves of the
3     markets within California through the promotion, sale, marketing, and distribution of
4     Taste of the Wild Dog Food and numerous other products, which renders this Court’s
5     exercise of jurisdiction necessary and proper.
6            10.    In accordance with 28 U.S.C. § 1391, venue is proper in this District
7     because a substantial part of the conduct giving rise to Plaintiff’s claims occurred in
8     this District, Defendant transacts business in this District, and Plaintiff Spivey resides
9     in this District.
10                                  FACTUAL ALLEGATIONS
11                        Defendant’s “A Grain Free Diet” Representation
12           11.    Prior to approximately February 2020, Taste of the Wild Dog Food
13    specifically represented that it was grain free and suitable for “A Grain Free Diet.”1
14    See Figure 1 below.
15
16
17
18
19
20
21
22
23
24
25
26

27
             1
                See Taste of the Wild High Prairie Grain-Free Dry Dog Food, CHEWY,
28
      https://www.chewy.com/taste-wild-high-prairie-grain-free/dp/181320 (last visited Feb. 6, 2020).


                                     CLASS ACTION COMPLAINT- 3
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 4 of 26 Page ID #:4



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20                                                 Figure 1
21
             12.     Mislabeling in the pet food industry is a well-known and widespread
22
      problem.2
23
             13.     In the Summer of 2019, Plaintiff’s counsel hired an expert to test whether
24
      Defendant accurately represented the contents of Taste of the Wild Dog Food.
25
26

27           2
              See, e.g. infra ¶ 32 (“By 2018, research into pet food products’ label claims and the presence
      of non-conforming ingredients intensified. Out of the 40 products analyzed in one study, the
28
      ingredients of only 10 products correctly matched their label.”)


                                       CLASS ACTION COMPLAINT- 4
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 5 of 26 Page ID #:5



1            14.    The results from this test revealed that the Taste of the Wild Dog Food
2     contained significant amount of grain and that Defendant misleadingly advertised its
3     grain content.
4            15.    Shortly thereafter, Plaintiff’s counsel on behalf of consumers including
5     Plaintiff sent Defendant a demand letter outlining Defendant’s misconduct and
6     notifying Defendant that it had misrepresented the grain content. Defendant received
7     this letter on August 19, 2019.
8            16.    On August 28, 2019, Plaintiff’s counsel received a response from
9     Defendant’s chief legal counsel stating that Defendant denies that its product
10    “contains meaningful quantities of any of the alleged ingredients” and that Defendant
11    does “not put anything in the food that is not identified on the label.”
12           17.    In approximately February of 2020, Defendant modified its Taste of the
13    Wild Dog Food product labels to remove grain-free and grain-free diet representations
14    (the “Initial Label Change”).3 See Figure 2 below.
15
16
17
18
19
20
21
22
23
24
25
26

27           3
              See High Prairie Canine Recipe with Roasted Bison & Roasted Venison, TASTE OF THE
      WILD,     https://www.tasteofthewildpetfood.com/dog-formulas/high-prairie-canine-formula-with-
28
      bison-and-roasted-venison/ (last visited Feb. 6, 2020).


                                     CLASS ACTION COMPLAINT- 5
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 6 of 26 Page ID #:6



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20                                              Figure 2
21
             18.    Further investigation revealed that Defendant also added a disclaimer on
22
      its website stating: “*The facility in which this food is made also makes food that may
23
      contain other ingredients, such as grains. Trace amounts of these other ingredients
24
      may be present.”4
25
26

27           4
                See Formula Finder, TASTE OF THE WILD, https://www.tasteofthewildpetfood.com/formula-
      finder/formula-results/?pet_type=Dog&category%5B%5D=Dry+Grain-Free (last visited Feb. 6, 2020).
28


                                     CLASS ACTION COMPLAINT- 6
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 7 of 26 Page ID #:7



1             19.      While Defendant was changing its labels, Plaintiff’s counsel continued
2     their investigation into Defendant’s products by testing another recipe. These testing
3     results showed that the additional recipe also contained significant amounts of grain.
4             20.      Plaintiff’s counsel sent Defendant a second demand letter outlining
5     Defendant’s misconduct and notifying Defendant that it had misrepresented the grain
6     content for both the additional recipe as well as the recipe that is the subject of this
7     complaint. Defendant received this letter on March 2, 2020.
8             21.      Later in 2020, Defendant instituted a second label change (the “Second
9     Label Change”).
10            22.      Defendant’s newest label returns the prominent grain-free language from
11    the original label but adds the same disclaimer from Defendant’s website: “*The
12    facility in which this food is made also makes food that may contain other ingredients,
13    such as grains. Trace amounts of these other ingredients may be present.”5 See Figure
14    3 below.
15
16
17
18
19
20
21
22
23
24
25
26

27            5
                  See High Prairie Canine Recipe with Roasted Bison & Roasted Venison, TASTE OF THE
      WILD,        https://www.tasteofthewildpetfood.com/taste-of-the-wild/grain-free/dog-formulas/high-prairie-
28
      canine-recipe-with-bison-and-roasted-venison/ (last visited July 14, 2020).


                                         CLASS ACTION COMPLAINT- 7
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 8 of 26 Page ID #:8



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
                                                Figure 3
21
            23.    Independent testing of Taste of the Wild Dog Food confirms that it
22
      contains significant – not trace – amounts of grain.
23
            24.    This suit seeks to remedy the wrongs for Plaintiff and Class Members
24
      who were deceived by Defendant’s material misrepresentations and omissions prior
25
      to the Initial Label Change (i.e., before Defendant introduced the disclaimer onto its
26
      website and labels).
27          25.    Reasonably relying on Defendant’s material misrepresentations and
28    omissions, Plaintiff and Class Members paid a significant price premium to obtain the


                                  CLASS ACTION COMPLAINT- 8
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 9 of 26 Page ID #:9



1     benefits of a “grain-free” product: a 28-pound bag of Taste of the Wild Dog Food
2     retails for $48.996 while a 32-pound bag of Purina “Dog Chow Complete Adult with
3     Real Chicken Dry Dog Food[,]” is only $33.99.7 However, Plaintiff and the Class
4     Members did not receive a “grain-free” product because Defendant misrepresented
5     the ingredients of Taste of the Wild Dog Food to extract a price premium from
6     unsuspecting consumers.
7         Defendant’s Misrepresentations and Omissions are Material to Consumers
8           26.    Pet foods vary in their quality of ingredients, formula, manufacturing
9     processes, and inspection quality. Pet owners who purchase “grain-free” products pay
10    a premium in order to alleviate their pets’ allergies and to provide various health and
11    nutritional benefits associated with a grain-free diet. Notably, grain allergies are more
12    common among certain dog breeds than others.
13          27.    In addition, pet owners are willing to pay a premium for dog food with
14    premium ingredients and reasonably expect the product to conform to the ingredients
15    as listed by the manufacturer on its packaging.
16          28.    Accordingly, Defendant’s misrepresentations and omissions regarding
17    the grain content (i.e. claiming to be “grain-free”) in Taste of the Wild Dog Food are
18    material to consumers.
19                   Academic Research Confirms Pet Food Manufacturers
20                                Sell Non-Conforming Products
21          29.    Before December 2014, little or no peer-reviewed academic research was
22    published concerning the accuracy of label claims with respect to ingredients present
23    in canine foods.
24          6
                See Taste of the Wild High Prairie Grain-Free Dry Dog Food, CHEWY,
      https://www.chewy.com/taste-wild-high-prairie-grain-free/dp/181320?utm_source=google
25
      product&utm_medium=cpc&utm_campaign=f&utm_content=Taste%20of%20the%20Wild&utm_
26    term=&gclid=Cj0KCQjw753rBRCVARIsANe3o44uNcO7_cfxkPcPSMlZpsgBR2kufSZZvOpVT
      GYLkxR1BR_gSBQ0_ukaAl-7EALw_wcB (last visited Feb. 18, 2020).
27          7
                See Dog Chow Complete Adult with Real Chicken Dry Dog Food, CHEWY,
      https://www.chewy.com/dog-chow-complete-adult-real-chicken/dp/127736 (last visited Feb. 18,
28
      2020).


                                    CLASS ACTION COMPLAINT- 9
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 10 of 26 Page ID #:10



1             30.    In December 2014, a group of researchers found that only 18% of the pet
2      food samples they tested completely matched the label claims with respect to the
3      content of animal by-products. Thus, 82% of the products analyzed by the researchers
4      contained non-conforming ingredients when compared to their label claims. The
5      December 2014 study hypothesized that raw materials used in the preparation of the
6      canned food products contained multiple protein types and may have contributed to
7      contamination.8
8             31.    In 2016, another study investigated the issue of whether vegan pet food
9      contained non-conforming mammalian ingredients.9 Vegan pet foods should contain
10     no mammalian proteins or ingredients. The study found that half of the products tested
11     contained non-conforming mammalian DNA in the products and suggested that
12     manufacturers are ultimately responsible for maintaining adequate end product quality
13     control to prevent such discrepancies between their ingredients and label claims.
14            32.    By 2018, research into pet food products’ label claims and the presence
15     of non-conforming ingredients intensified. Out of the 40 products analyzed in one
16     study, the ingredients of only 10 products correctly matched their label.10 Of the
17     remaining 30 products, 5 did not contain the declared animal species ingredients and
18     23 others revealed the presence of undeclared animal species. Two of the products’
19     labels were vague and their accuracy was indeterminable. This 2018 study found that
20     mislabeling was an especially widespread problem in pet foods used for “elimination
21
              8
22              See Ming-Kun Hsieh, et al., Detection of undeclared animal by-products in commercial
       canine canned foods: Comparative analyses by ELISA and PCR-RFLP coupled with slab gel
23     electrophoresis or capillary gel electrophoresis, J Sci Food Agric. 2016 Mar 30; 96(5):1659-65
       (completed December 31, 2014).
24
              9
                See K. Kanakubo, et al., Determination of mammalian deoxyribonucleic acid (DNA) in
25
       commercial vegetarian and vegan diets for dogs and cats, Journal of Animal Physiology & Animal
26     Nutrition, 2017 Feb;101 (1):70–74 (March 3, 2016).
              10
                 See Rebecca Ricci, et al., Undeclared animal species in dry and wet novel and hydrolyzed
27
       protein diets for dogs and cats detected by microarray analysis, BMC Veterinary Research volume
       14, Article number: 209 (2018).
28


                                      CLASS ACTION COMPLAINT- 10
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 11 of 26 Page ID #:11



1      diets” (i.e. used to investigate food allergies). In this 2018 study, researchers suggested
2      that manufacturers should pay particular attention to both the selection of raw material
3      suppliers and the production processes for pet food due to the high risk of
4      contamination.
5             33.     A second 2018 study (conducted in Europe) tested 11 canine and feline
6      limited ingredient wet food products and found the presence of non-conforming
7      ingredients in 54% of the products.11 This study further suggested other peer-reviewed
8      studies found that 80% of the dry foods analyzed contained non-conforming products
9      and that the high rate of cross-contamination in dietic limited-antigen wet canine and
10     feline foods may be due to inadequate quality-control practices in the pet food
11     industry. The authors opined that the pet food industry has a legal obligation to
12     produce safe food for consumers. The researchers hypothesized that pet food
13     contamination occurs at two different points during manufacturing: 1) in the
14     production of the feed materials (sometimes attributable to suppliers), and 2) during
15     the actual production of the pet food via cross-contamination during manufacturing
16     production lines, improper equipment cleaning, or other production deficiencies.
17            34.     In 2018, a third study summarized 18 studies, articles, and an abstract
18     published between July 2017 and January 2018 related to pet food ingredient testing.12
19     The authors concluded that the mislabeling of pet food appears rather “common” in
20     the limited ingredient diet products that are proposed for elimination diets. They also
21     found that unexpected added ingredients are more frequently detected than those
22     missing from the label.
23            35.     Since 2014, virtually all scholarly researchers have found that pet food
24     sold to consumers frequently contains non-conforming ingredients, and significant
25
              11
26               See Elena Pagani, et al., Cross-contamination in canine and feline dietetic limited-antigen
       wet diets, BMC Vet Res. 2018; 14: 283 (September 12, 2018).
27            12
                 See Thierry Olivry and Ralf S. Mueller, Critically Appraised topic on adverse food
       reactions of companion animals (5): discrepancies between ingredients and labeling in commercial
28
       pet foods, BMC Vet Res. 2018 Jan 22;14(1):24 (January 22, 2018).


                                       CLASS ACTION COMPLAINT- 11
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 12 of 26 Page ID #:12



1      discrepancies between pet food products’ labeling and their actual ingredients appears
2      to be commonplace among pet food manufacturers.
3                    Plaintiff’s Experiences with Taste of the Wild Dog Food
4            36.    Plaintiff Mark Spivey is a resident and citizen of Mission Viejo,
5      California who purchased Taste of the Wild Dog Food on a monthly basis starting in
6      2014 and fed it to his dog Bodie. Plaintiff has records of purchasing a 30 lb. bag of
7      Taste of the Wild Dog Food from Chewy.com on March 9, 2019 for $52.49. Plaintiff
8      has records of purchasing a 28 lb. bag of Taste of the Wild Dog Food from Chewy.com
9      on April 4, 2019 and March 20, 2019 for $48.99.
10           37.    Prior to purchasing Taste of the Wild Dog Food, Plaintiff read
11     Defendant’s representation that the product was “Grain-Free” on the product’s
12     packaging and website and specifically relied on this representation in deciding to
13     purchase Taste of the Wild Dog Food. Plaintiff's dog, Bodie, has allergies that the
14     veterinarian could not precisely diagnose.
15           38.    Plaintiff researched the benefits of a grain-free diet and learned that
16     eliminating grains could help Bodie’s allergy symptoms. In order to figure out what
17     Bodie was allergic to, Plaintiff wanted to try eliminating grains from Bodie’s diet.
18     Plaintiff Spivey spent a premium price to purchase Taste of the Wild Dog Food due
19     to its grain-free claims, but stopped purchasing Taste of the Wild Dog Food in May
20     2019 because Bodie’s allergy symptoms did not improve.
21           39.    Plaintiff would not have purchased the Taste of the Wild Dog Food if he
22     had been aware that its “grain free” representations were not true, or alternatively, he
23     would have paid less for this dog food. If the Taste of the Wild Dog Food were actually
24     grain free, he would consider buying it in the future.
25                                CLASS ACTION ALLEGATIONS

26           40.    Plaintiff brings this action on behalf of himself and a class (“Nationwide
       Class” or “Class”) defined as follows:
27

28


                                   CLASS ACTION COMPLAINT- 12
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 13 of 26 Page ID #:13


                    All persons residing in the United States who, during the
1
                    maximum period of time permitted by law, purchased Taste
2                   of the Wild Dog Food prior to the Initial Label Change
3                   primarily for personal, family or household purposes, and
                    not for resale.
4
5            41.    Plaintiff Mark Spivey further brings this action on behalf of himself and
6      the members of the following subclass (“California Subclass”):
7
                    All persons residing in California who, during the maximum
8
                    period of time permitted by law, purchased Taste of the
9                   Wild Dog Food prior to the Initial Label Change primarily
10                  for personal, family or household purposes, and not for
                    resale.
11
12           42.    Plaintiff reserves the right to amend the Class definition or Subclass
13     definitions at a later date as necessary to conform with facts learned through
14     discovery.
15           43.    Specifically excluded from the Class and Subclass definitions are (1)
16     Defendant, any entity in which Defendant has a controlling interest, and its legal
17     representatives, officers, directors, employees, assigns and successors; (2) the Judge
18     to whom this case is assigned and any member of the Judge’s staff or immediate
19     family; and (3) Class Counsel.
20           44.    As used herein, “Class Members” shall mean and refer to the members
21     of the Nationwide Class and all Subclasses, including each named Plaintiff.
22           45.    Plaintiff seeks only damages and equitable relief on behalf of himself and
23     the Class Members. Plaintiff disclaims any intent or right to seek any recovery in this
24     action for personal injuries, wrongful death, or emotional distress suffered by himself
25     and/or the Class Members.

26           46.    Numerosity: Although the exact number of Class Members is uncertain
       and can only be ascertained through appropriate discovery, the number is great enough
27
       such that joinder is impracticable. The disposition of the claims of these Class
28


                                   CLASS ACTION COMPLAINT- 13
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 14 of 26 Page ID #:14



1      Members in a single action will provide substantial benefits to all parties and to the
2      Court.
3               47.   Typicality: The claims of the representative Plaintiff is typical in that
4      Plaintiff, like all Class Members, purchased Taste of the Wild Dog Food that was
5      manufactured and distributed by Defendant. Plaintiff, like all Class Members, has
6      been damaged by Defendant’s misconduct in that, inter alia, he purchased a product
7      that contained grain that was marketed and advertised not to contain grain.
8      Furthermore, the factual bases of Defendant’s misconduct are common to all Class
9      Members and represent a common thread of fraudulent, deliberate, and negligent
10     misconduct resulting in injury to Plaintiff and all Class Members.
11              48.   Commonality: There are numerous questions of law and fact common to
12     Plaintiff and Class Members that predominate over any individual questions. These
13     common legal and factual issues include the following:
14
                      a. Whether Taste of the Wild Dog Food contains grain;
15
16                    b. Whether Defendant’s “A Grain Free Diet” representation is false
17                       and/or misleading;
18
                      c. Whether Defendant knowingly or negligently omitted that the products
19                       contained grain and were not suitable for a grain free diet;
20
                      d. Whether Defendant expressly warranted that the Taste of the Wild Dog
21                       Food would conform to its limited ingredient representations including
22                       that the products were grain free and suitable for “A Grain Free Diet”;
23
                      e. Whether Defendant impliedly warranted that the Taste of the Wild
24                       Dog Food would conform to its limited ingredient representations
25                       including that the products were grain free and suitable for “A Grain
                         Free Diet”;
26

27                    f. Whether Defendant breached its express and implied warranties by
                         making the representation above when the products contained grain;
28


                                     CLASS ACTION COMPLAINT- 14
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 15 of 26 Page ID #:15


                   g. Whether Defendant was unjustly enriched by consumers paying a
1
                      price premium for grain free products which were not grain free;
2
3                  h. Whether Defendant’s actions as described above violated the various
                      state consumer protection laws as alleged herein;
4
5                  i. Whether Defendant should be required to make restitution, disgorge
6                     profits, reimburse losses, pay damages, and pay treble damages as a
                      result of the above described practices.
7
8            49.    Adequate Representation: Plaintiff will fairly and adequately protect the

9      interests of Class Members. Plaintiff has retained attorneys experienced in the

10     prosecution of class actions, including consumer and product defect class actions, and

11     Plaintiff intends to prosecute this action vigorously.

12           50.    Predominance and Superiority: Plaintiff and Class Members have all

13     suffered harm and damages as a result of Defendant’s unlawful and wrongful conduct.

14     A class action is superior to other available methods for the fair and efficient

15     adjudication of the controversy. Absent a class action, Class Members would likely

16     find the cost of litigating their claims prohibitively high and would therefore have no

17     effective remedy at law. Because of the relatively small size of Class Members’

18     individual claims, it is likely that few Class Members could afford to seek legal redress

19     for Defendant’s misconduct. Absent a class action, Class Members will continue to

20     incur damages, and Defendant’s misconduct will continue without remedy. Class

21     treatment of common questions of law and fact would also be a superior method to

22     multiple individual actions or piecemeal litigation in that class treatment will conserve

23     the resources of the courts and the litigants and will promote consistency and

24     efficiency of adjudication.

25                                     CAUSES OF ACTION
                                             COUNT I
26
                             BREACH OF EXPRESS WARRANTY
27
                              (On Behalf of The Nationwide Class)
28


                                     CLASS ACTION COMPLAINT- 15
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 16 of 26 Page ID #:16



1            51.     Plaintiff brings this count on behalf of himself and the Class and repeats
2      and re-alleges all previous paragraphs, as if fully included herein.
3            52.     Defendant sold and Plaintiff and Class Members purchased Taste of the
4      Wild Dog Food.
5            53.     Defendant represented in its marketing, advertising, and promotion of
6      Taste of the Wild Dog Food that the product was “grain-free” and suitable for “A
7      Grain-Free Diet.”
8            54.     Defendant made such representations to induce Plaintiff and Class
9      Members to purchase its food.
10           55.     The representations that the Taste of the Wild Dog Food was “grain-free”
11     was a part of the basis of the bargain between Defendant and Plaintiff.
12           56.     Taste of the Wild Dog Food did not conform to Defendant’s
13     representations and warranties because it contained grain.
14           57.     Within a reasonable time after Plaintiff and other similarly situated
15     consumers knew or should have known of such failure to conform, Plaintiff’s counsel
16     sent two demand letters to Defendant, which was received by Defendant on August
17     19, 2019 and March 2, 2020, respectively (as described above in Paragraphs 15 and
18     20). The demand letters outlined Defendant’s misconduct, including that Defendant
19     misrepresented the contents of Taste of the Wild Dog Food regarding its grain
20     composition. Such conduct constitutes a breach of Defendant’s express warranty.
21           58.     As a direct and proximate result of Defendant’s breaches of its express
22     warranty and failure of Defendant’s dog food to conform to its representations as
23     warranted, Plaintiff and Class Members have been damaged in that they did not
24     receive the product as specifically warranted and/or would not have purchased (or
25     paid a premium) for Defendant’s dog food that did not conform to Defendant’s

26     warranties.
                                             COUNT II
27
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
28


                                    CLASS ACTION COMPLAINT- 16
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 17 of 26 Page ID #:17



1                  (Plaintiff individually and on Behalf of the Nationwide Class)
2            59.       Plaintiff brings this count on behalf of himself and the Class and repeats
3      and re-alleges all previous paragraphs, as if fully included herein.
4            60.       Defendant sold and Plaintiff and Class members purchased Taste of the
5      Wild Dog Food.
6            61.       When sold by Defendant, Taste of the Wild Dog Food was not
7      merchantable, did not pass without objection in the trade under the label description,
8      was not of adequate quality within that description, was not fit for the ordinary
9      purposes for which such goods are used, and did not conform to the promises or
10     affirmations of fact made on its container or label.
11           62.       Within a reasonable time after Plaintiff and other similarly situated
12     consumers knew or should have known of such failure to conform, Plaintiff’s counsel
13     sent two demand letters to Defendant, which were received by Defendant on August
14     19, 2019 and March 2, 2020 respectively (as described above in Paragraphs 15 and
15     20). The demand letters outlined Defendant’s misconduct, including that Defendant
16     misrepresented the contents of Taste of the Wild Dog Food regarding its grain
17     composition. Such conduct constitutes a breach of Defendant’s implied warranty.
18           63.       Because the products contain grain, they were neither grain-free nor fit
19     for “A Grain-Free Diet.”
20           64.       As a direct result of the Taste of the Wild Dog Food being unfit for its
21     intended purpose and/or otherwise not merchantable, Plaintiff and Class members
22     were damaged because they would not have purchased (or paid a premium) for
23     Defendant’s dog food had they known the true facts regarding the ingredients.
24                                                  COUNT III
25                                       UNJUST ENRICHMENT13

26                 (Plaintiff individually, and on Behalf of the Nationwide Class)

27

28           13
                  Plaintiff brings this claim in the alternative to the breach of contract claims.


                                         CLASS ACTION COMPLAINT- 17
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 18 of 26 Page ID #:18



1               65.   Plaintiff brings this count on behalf of himself and the Class and repeats
2      and re-alleges all previous paragraphs, as if fully included herein.
3               66.   Plaintiff and Class Members conferred benefits on Defendant by
4      purchasing Taste of the Wild Dog Food at a premium price.
5               67.   Defendant has knowledge of such benefits.
6               68.   Defendant has been unjustly enriched in retaining the revenues derived
7      from Plaintiff and Class Members purchasing Taste of the Wild Dog Food. Defendant
8      retaining this money under these circumstances is unjust and inequitable because
9      Defendant falsely and misleadingly omitted that the products contained grain and
10     represented that its food contained no grain and was suitable for “A Grain-Free Diet”
11     when, in fact, Taste of the Wild Dog Food contains grain. Such omissions and
12     misrepresentations caused injuries to Plaintiff and Class Members because they would
13     not have purchased (or paid a premium) for Defendant’s dog food had they known the
14     true facts regarding the ingredients.
15              69.   Because Defendant’s retention of the non-gratuitous benefits conferred
16     on it by Plaintiff and Class Members is unjust and inequitable, Defendant must pay
17     restitution to Plaintiff and Class Members for unjust enrichment, as ordered by the
18     Court.
19                                             COUNT IV
20              VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
21                              Cal. Bus. & Prof. Code §§ 17200, et seq.
22                (Plaintiff individually and on Behalf of the California Subclass)
23              70.   Plaintiff Spivey brings this Count on behalf of himself and the California
24     Subclass against Defendant and repeats and re-alleges all previous paragraphs, as if
25     fully included herein.

26              71.   Defendant is subject to the Unfair Competition Law (“UCL”), Business
       & Professions Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair
27

28


                                     CLASS ACTION COMPLAINT- 18
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 19 of 26 Page ID #:19



1      competition shall mean and include unlawful, unfair or fraudulent business practices
2      and unfair, deceptive, untrue or misleading advertising ….”
3            72.     Defendant violated the “unlawful” prong of the UCL by violating
4      California’s False Advertising Law (“FAL”) as described in Count V, below.
5            73.     Defendant violated the “unlawful” prong of the UCL by violating
6      California’s Consumers Legal Remedies Act (“CLRA”) as described in Count VI,
7      below.
8            74.     Defendant’s conduct, described herein, violated the “unfair” prong of the
9      UCL because Defendant’s conduct was immoral, unethical, unscrupulous, or
10     substantially injurious to consumers and the utility of their conduct, if any, does not
11     outweigh the gravity of the harm to their victims.
12           75.     Defendant’s conduct with respect to the labeling, advertising, and sale of
13     the Product was unfair because it violates public policy as declared by specific
14     constitutional, statutory or regulatory provisions, including but not limited to the
15     applicable sections of: the CLRA, the FAL, the Federal Food, Drug, and Cosmetic
16     Act, and the California Sherman Food, Drug, and Cosmetic Law.
17           76.     Defendant’s conduct with respect to the labeling, advertising, and sale of
18     the Product was unfair because the consumer injury was substantial, not outweighed
19     by benefits to consumers or competition, and not one consumers themselves could
20     reasonably have avoided.
21           77.     Defendant’s conduct, described herein, violated the “fraudulent” prong
22     of the UCL.
23           78.     A statement or practice is “fraudulent” under the UCL if it is likely to
24     mislead or deceive the public, applying an objective reasonable consumer test. As set
25     forth herein, Defendant’s claims relating grain content stated on the Products’ labeling

26     were false and likely to mislead or deceive the public.

27

28


                                    CLASS ACTION COMPLAINT- 19
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 20 of 26 Page ID #:20



1            79.    Defendant profited from its sale of the falsely, deceptively, and
2      unlawfully advertised and packaged Taste of the Wild Dog Food to unwary
3      consumers.
4            80.    Defendant’s conduct caused substantial injury to Plaintiff and the other
5      Class Members. Plaintiff has suffered injury in fact as a result of Defendant’s unlawful
6      conduct. Plaintiff and California Subclass Members were damaged because they
7      would not have purchased (or paid a premium) for Defendant’s dog food had they
8      known the true facts regarding the ingredients.
9            81.    In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order
10     requiring Defendant to commence a corrective advertising campaign.
11           82.    Plaintiff and the California Subclass also seek an order for and restitution
12     of all monies from the sale of the Product, which were unjustly acquired through acts
13     of unlawful competition.
14                                           COUNT V
15                       CALIFORNIA FALSE ADVERTISING LAW
16                          Cal. Bus. & Prof. Code § 17500 (“FAL”)
17             (Plaintiff individually and on Behalf of The California Subclass)
18           83.    Plaintiff Spivey brings this Count on behalf of himself and the California
19     Subclass against Defendant and repeats and re-alleges all previous paragraphs, as if
20     fully included herein.
21           84.    The FAL provides that “[i]t is unlawful for any person, firm, corporation
22     or association, or any employee thereof with intent directly or indirectly to dispose of
23     real or personal property or to perform services” to disseminate any statement “which
24     is untrue or misleading, and which is known, or which by the exercise of reasonable
25     care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.

26           85.    It is also unlawful under the FAL to disseminate statements concerning
       property or services that are “untrue or misleading, and which is known, or which by
27
       the exercise of reasonable care should be known, to be untrue or misleading.” Id.
28


                                   CLASS ACTION COMPLAINT- 20
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 21 of 26 Page ID #:21



1            86.      As alleged herein, the advertisements, labeling, policies, acts, and
2      practices of Defendant relating to the ingredient supply, product manufacturing, and
3      oversight of its dog food misled consumers acting reasonably, as stated above.
4            87.      Plaintiff and California Subclass Members suffered injuries in fact as a
5      result of Defendant’s actions as set forth herein because they purchased the
6      Defendant’s food in reliance on Defendant’s false and misleading labeling claims
7      concerning, among other things, the products’ quality, ingredient supply, and product
8      manufacturing and oversight, as stated above.
9            88.      Defendant’s business practices as alleged herein constitute deceptive,
10     untrue, and misleading advertising pursuant to the FAL because Defendant has
11     advertised the Products in a manner that is untrue and misleading, which Defendant
12     knew or reasonably should have known, and omitted material information from its
13     advertising.
14           89.      Defendant profited from its sale of the falsely and deceptively advertised
15     dog food to unwary consumers.
16           90.      As a result, Plaintiff and the California Subclass are entitled to equitable
17     relief, restitution, and an order for the disgorgement of the funds by which Defendant
18     was unjustly enriched.
19           91.      Plaintiff and the California Subclass were damaged because they would
20     not have purchased (or paid a premium) for Defendant’s dog food had they known the
21     true facts regarding the ingredients.
22                                             COUNT VI
23                    CALIFORNIA CONSUMER LEGAL REMEDIES ACT
24                            Cal. Civ. Code § 1750, et seq. (“CLRA”)
25              (Plaintiff individually, and on behalf of the California Subclass)

26           92.      Plaintiff Spivey brings this Count on behalf of himself and the California
       Subclass against Defendant and repeats and re-alleges all previous paragraphs, as if
27
       fully included herein.
28


                                     CLASS ACTION COMPLAINT- 21
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 22 of 26 Page ID #:22



1            93.    Defendant’s false and misleading labeling and other policies, acts, and
2      practices were designed to, and did, induce the purchase and use of Taste of the Wild
3      Dog Food for personal, family, or household purposes by Plaintiff and California
4      Subclass Members, and violated the following sections of the CLRA:
5                  a. § 1770(a)(5): representing that goods have characteristics, uses, or
6                     benefits which they do not have;
7                  b. § 1770(a)(7): representing that goods are of a particular standard,
8                     quality, or grade if they are of another;
9                  c. § 1770(a)(9): advertising goods with intent not to sell them as
10                    advertised;
11                 d. § 1770(a)(14): Representing that a transaction confers or involves
12                    rights, remedies, or obligations that it does not have or involve, or that
13                    are prohibited by law; and
14                 e. § 1770(a)(16): representing the subject of a transaction has been
15                    supplied in accordance with a previous representation when it has not.
16           94.    Defendant profited from the sale of the falsely, deceptively, and
17     unlawfully advertised Products to unwary consumers.
18           95.    Defendant’s wrongful business practices constituted a course of conduct
19     in violation of the CLRA.
20           96.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff sent
21     letters to Defendant (as described above) providing notice to Defendant of the alleged
22     violations of the CLRA and demanding that Defendant correct such violations,
23     thereby providing Defendant an opportunity to correct its business practices.
24           97.    Plaintiff and the California Subclass were damaged because they would
25     not have purchased (or paid a premium) for Defendant’s dog food had they known the

26     true facts regarding the ingredients.

27

28


                                    CLASS ACTION COMPLAINT- 22
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 23 of 26 Page ID #:23



1            98.    Pursuant to California Civil Code § 1780, Plaintiff seeks monetary relief,
2      including restitution and actual damages, reasonable attorney fees and costs, and any
3      other relief that the Court deems proper.
4                                    PRAYER FOR RELIEF
5            WHEREFORE, Plaintiff, individually and on behalf of all others similarly
6      situated, seeks a judgment against Defendant, as follows:
7                  a. For an order certifying the Class under Rule 23 of the Federal Rules of
8                     Civil Procedure and naming Plaintiff as representative of the Class and
9                     Subclass and Plaintiff’s attorneys as Class Counsel to represent the
10                    Class members;
11                 b. For an order declaring that Defendant’s conduct violated the statutes
12                    referenced herein;
13                 c. For an order finding in favor of Plaintiff and the Class and Subclass on
14                    all counts asserted herein;
15                 d. For compensatory, statutory, and punitive damages in amounts to be
16                    determined by the Court and/or jury;
17                 e. For prejudgment interest on all amounts awarded;
18                 f. For an order of restitution and all other forms of equitable monetary
19                    relief; and
20                 g. For an order awarding Plaintiff and the Class and Subclass their
21                    reasonable attorneys’ fees and expenses and costs of suit.
22                                  JURY TRIAL DEMANDED
23           Plaintiff demands a trial by jury on all claims so triable.
24
       Dated: September 18, 2020                     Respectfully submitted,
25
26                                                   /s/ Alex Straus
                                                     Alex Straus (SBN 321366)
27                                                   GREG COLEMAN LAW PC
                                                     16748 McCormick Street
28                                                   Los Angeles, CA 91436

                                    CLASS ACTION COMPLAINT- 23
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 24 of 26 Page ID #:24


                                                Telephone: (310) 450-9689
1
                                                Facsimile: (310) 496-3176
2                                               alex@gregcolemanlaw.com
3
                                                Charles E. Schaffer*
4                                               David C. Magagna Jr.*
5                                               LEVIN, SEDRAN & BERMAN, LLP
                                                510 Walnut Street, Suite 500
6
                                                Philadelphia, PA 19106
7                                               Tel: (215) 592-1500
8                                               cschaffer@lfsblaw.com
                                                dmagagna@lfsblaw.com
9
10                                              Jonathan Shub*
                                                Kevin Laukaitis*
11
                                                SHUB LAW FIRM, LLC
12                                              134 Kings Hwy. E., 2nd Floor
13                                              Haddonfield, NJ 08033
                                                Tel: 856-772-7200
14                                              jshub@shublawyers.com
15                                              klaukaitis@shublawyers.com
16
                                                Gary E. Mason*
17                                              Danielle L. Perry, CA Bar No. 292120
                                                MASON LIETZ & KLINGER LLP
18
                                                5101 Wisconsin Avenue NW, Suite 305
19                                              Washington, DC 20016
20                                              gmason@masonllp.com
                                                dperry@masonllp.com
21
22                                              Lisa A. White*
                                                William A. Ladnier, CA Bar No. 330334
23                                              GREG COLEMAN LAW PC
24                                              First Tennessee Plaza
                                                800 S. Gay Street, Suite 1100
25
                                                Knoxville, TN 37929
26                                              Tel: 865-247-0080
                                                Fax: 865-522-0049
27                                              lisa@gregcolemanlaw.com
28


                                 CLASS ACTION COMPLAINT- 24
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 25 of 26 Page ID #:25


                                                Jeffrey S. Goldenberg*
1
                                                GOLDENBERG SCHNEIDER
2                                               L.P.A.
3                                               4445 Lake Forest Drive, Suite 490
                                                Cincinnati, OH 45242
4
                                                Tel: 513-345-8291
5                                               jgoldenberg@gs-legal.com
6
                                                Philip Friedman*
7
                                                FRIEDMAN LAW OFFICES
8                                               2001 L Street NW, Suite 400
9                                               Washington, DC 20036
                                                Tel: 202-293-4175
10                                              psf@consumerlawhelp.com
11
                                                J. Hunter Bryson*
12
                                                WHITFIELD BRYSON, LLP
13                                              641 S St. NW
14                                              Washington, DC 20001
                                                T: 919-539-2708
15
                                                hunter@whitfieldbryson.com
16
17                                              * Pro Hac Vice to be filed

18                                              Attorneys for Plaintiff and the Class
19
20
21
22
23
24
25
26

27

28


                                 CLASS ACTION COMPLAINT- 25
     Case 8:20-cv-01788-JVS-JDE Document 1 Filed 09/18/20 Page 26 of 26 Page ID #:26



1
2
        CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
3
4            I, Alex Straus, declare as follows:
5
             1. I am an attorney at law licensed to practice in the State of California and a
6
7      member of the bar of this Court. I am an attorney at Greg Coleman Law PC, counsel

8      of record for Plaintiff in this action. I have personal knowledge of the facts set forth
9
       in this declaration and, if called as a witness, I could and would competently testify
10
11     thereto under oath.

12           2. The Complaint filed in this action is filed in the proper place for trial under
13
       Civil Code Section 1780(d) in that a substantial portion of the events alleged in the
14
15     Complaint occurred in the Central District of California. I declare under the penalty

16     of perjury under the laws of the State of California and the United States that the
17
       foregoing is true and correct and that this declaration was executed at Los Angeles,
18
19     Los Angeles County, California this 18th day of September, 2020.

20
21
                                                     /s/ Alex Straus
22                                                   Alex Straus
23                                                   Alex Straus (SBN 321366)
                                                     alex@gregcolemanlaw.com
24                                                   GREG COLEMAN LAW PC
25                                                   16748 McCormick Street
                                                     Los Angeles, CA 91436
26                                                   Telephone: (310) 450-9689
                                                     Facsimile: (310) 496-3176
27

28
